DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered based on a Petition which was Granted on 5/27/2022
 
Response to Arguments
Applicant's arguments filed 3/23/2022 with respect to 35 U.S.C 101 have been fully considered but they are not persuasive. 
Applicant Argues: In the present case, the claims require that the user supplied transaction identifier is provided to the merchant computing system via a user device, wherein the user supplied transaction identifier is entered into the user device by a user.... This particular arrangement crates an auditable electronic record of the sequence of actions at specific and particular point sin the system, reducing the potential for fraudulent behavior through subsequent manipulation of financial records. 
Examiner’s Response: The examiner respectfully notes concepts of producing transaction data at given entity (i.e., merchant) based on further data provided by an another entity (i.e., customer) can be viewed to fall under the grouping of Certain Methods Of Organizing Human Activity which encompass commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Further such a concept can be viewed as Mental Processes as such production of transaction data and the receiving of such transaction data can be done via the use of the human mind and pencil/paper (i.e., entities communicating data to one another, in which one entity produces transactional data).  Thus, this concept encompasses an abstract idea under Step 2A Prong One.  The examiner notes that the use of  providing data to a system via a device or entry of data into a device is viewed as steps that are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function producing and receiving data), within Step 2A – Prong Two. Further such concepts are considered routine, well-understood and conventional under Step 2B – I.E. that receiving or transmitting data over a network and electronic recordkeeping.  Therefore the examiner respectfully notes that the claims are not patent eligible under 35 U.S.C. 101.
Applicant's arguments filed 3/23/2022 with respect to 35 U.S.C 102/103 have been considered but are moot in view of new grounds of rejection. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-16, 19, 21, and 23-25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the producing transaction data “packet” and receiving the transaction data “packet” and various forms of actions comprising accounting, reconciliation, reimbursement, and payment of taxes; more specifically, Claim 1 recites:




The limitation above covers performance of Certain Methods Of Organizing Human Activity which encompass commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Further, broadly speaking, it can cover performance Mental Processes as it describes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) The limitation not struck out, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting such components nothing in the claim element precludes the step from practically being performed in the mind. For example, such information can be produced and received by the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites elements – processor(s), medium(s), and code. The processor(s), medium(s), and code in both steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function producing and receiving data). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processor(s), medium(s), and code perform both the producing and receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Further MPEP 2106.05(d)(ii) highlights that receiving or transmitting data over a network and electronic recordkeeping  are well‐understood, routine, and conventional functions and cover the performance of such additional elements.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further dependent Claim(s) 2, 5-16, 19, 21, 23-24 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 1 and 25 as they   recite various forms of actions comprising accounting, reconciliation, reimbursement, and payment of taxes and rejected similarly under the same analysis noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7-9, 12, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smirnoff et al. (US 2003/0093373 A1) in view of Riveria (US 2002/0107752 A1).

Regarding Claim 1, and similarly Claim 25;
Smirnoff discloses system including:
a merchant computing system including: at least one processor (FIG. 1 – Merchant device and [0027] - The merchant device 10 may be, for example, a Point Of Sale (POS) terminal, a Credit Authorization Terminal (CAT) device, or a server associated with a merchant); and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor (FIG. 1 – Merchant device and [0027] - The merchant device 10 may be, for example, a Point Of Sale (POS) terminal, a Credit Authorization Terminal (CAT) device, or a server associated with a merchant)  the computer readable program code including:
computer readable program code that produces a transaction data packet containing transaction data relating to the purchase of goods or services, wherein the merchant computing system is configured to receive a purchasing entity identifier and user supplied transaction identifier for inclusion in the transaction data packet ([0027] - The transaction system 100 includes a merchant device 10 in communication with a credit card account device 20 and [0028] - The credit card account device 20 and the invoice controller 800 may be any devices capable of performing the various functions described herein. For example, these devices may be Web-based servers and/or devices that communicate via proprietary networks. Note that the credit card account device 20 and the invoice controller 800 may be viewed as (and/or incorporated into) a single transaction processing system 30 and [0032]-[0033] - For example, the invoice controller 800 may receive credit card transaction information from the credit card account device 20 (e.g., based on information that was originally received by the credit card account device 20 from the merchant device 10) (i.e., transaction data packet). The received information may include, for example, a credit card account identifier (e.g., a credit card number), a merchant identifier, an invoice date, one or more invoice amounts (e.g., a total invoice amount or itemized invoice amounts), and/or one or more item descriptions (e.g., describing goods or services that were purchased by the customer). The received information may also include a buyer identifier (e.g., when a number of different buyers are associated with a commercial credit card account). According to one embodiment, the information received by the invoice controller 800 also includes a project identifier (i.e., user supplied transaction identifier). The project identifier may be, for example, a project name or code, a purchase order identifier, and/or job number (i.e., user supplied transaction identifier) that the customer associates with the transaction. The project identifier may be based on, for example, information provided from the customer to the merchant during the transaction (e.g., by verbally providing a project code to a POS terminal operator). According to one embodiment, the customer can subsequently provide (or adjust) the project identifier associated with a particular transaction (e.g., by accessing a Web site and entering an appropriate project name); (emphasis added)
a transaction processing computing system including: at least one processor; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor (FIG. 4 – Financial Institutions’ Online Baking System 700 and [0052] and [0085] - The network browsing application 555 provides for the merchant to establish network communication with the online banking system 700 (shown in FIG. 4) for the purpose of initiating online payment, in accordance with embodiments of the present invention and [0066]), the computer readable program code including:
computer readable program code that receives the transaction data packet from the merchant computing system (FIG. 1 and [0027]-[0028] and [0032]-[0033] - For example, the invoice controller 800 may receive credit card transaction information from the credit card account device 20 (e.g., based on information that was originally received by the credit card account device 20 from the merchant device 10).... The project identifier may be based on, for example, information provided from the customer to the merchant during the transaction (e.g., by verbally providing a project code to a POS terminal operator)).
While Smirnoff discloses concepts of the purchasing entity identifier and/or user supplied transaction identifier being is provided to the merchant computing system ([0032]-[0033]); Smirnoff fails to explicitly disclose wherein the purchasing entity identifier and the user supplied transaction identifier is provided to the merchant computing system via a user device, and wherein the user supplied transaction identifier is entered into the user device by the user.
However, in an analogous art, Riveria teaches wherein the [information] is provided to the merchant computing system via a user device, and wherein the [information]is entered into the user device by the user (Riveria, [0008]-[0009] - EDI (electronic data interface) based solutions which offer certain suppliers the ability to receive information electronically from their trading partners in a format that can be automatically incorporated into their backend system.... EDI implementations ... require dedicated communication line)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the wherein the [information] is provided to the merchant computing system via a user device, and wherein the [information[ is entered into the user device by the user by the user of the secondary reference(s) for the verbal providing... to a POS terminal operator of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Further, in an additional teachings, Rivera teaches [concepts of] wherein a purchasing entity identifier and a user supplied transaction identifier is provided to the merchant computing system [by means of a] user device, and wherein the user supplied transaction identifier is entered into the user device by the user (Riveria, [0011] -  To place an order with the supplier, the buyer fills out a purchase order native to the buyer's backend system and provides that purchase order to the data manager rather than directly to the supplier and [0012] - Upon receiving the purchase order from the buyer, the data manager can extract relevant data such as document type, buyer identity (i.e., purchasing entity identifier), supplier identity, purchase order number (i.e., user supplied transaction identifier), order information, security information, etc and [0013] -Before the purchase order data is provided to the supplier, the data manager retrieves a workflow and/or a translation map associated with the supplier and converts the purchase order from the neutral format to the supplier-native format according to that translation map. This translated purchase order is then provided to the supplier's backend system, where it can be directly incorporated without the need for manual reentry of the data).  
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Rivera to dedicted communication of  providing information to the merchant computing system via a user device of Smirnoff and Riveria to include wherein such information would be i.e. the purchasing entity identifier and the user supplied transaction identifier is provided to the merchant computing system [by means of a] user device, and wherein the user supplied transaction identifier is entered into the user device by the user.
One would have been motivated to combine the teachings of Riveria to Smirnoff and Riveria to do so as it provides / allows exchanging data between trading partners (Riveria, [0011]). 

Regarding Claim 2;
Smirnoff and Riveria disclose the system to Claim 1.
Smirnoff further discloses wherein the merchant computing system includes a point of sale device for interaction with a user's payment means to carry out the transaction (FIG. 1 and [0027] – a Point of Sale (POS) Terminal), wherein the transaction data packet is distinct to communication between the merchant computing system and a financial institution to effect an electronic funds transfer authorised by a user via the point of sale device ([0027] - The transaction system 100 includes a merchant device 10 in communication with a credit card account device 20 and [0028] - The credit card account device 20 and the invoice controller 800 may be any devices capable of performing the various functions described herein. For example, these devices may be Web-based servers and/or devices that communicate via proprietary networks. Note that the credit card account device 20 and the invoice controller 800 may be viewed as (and/or incorporated into) a single transaction processing system 30 and [0032] - At 202, information associated with a customer's credit card transaction is received. For example, the invoice controller 800 may receive credit card transaction information from the credit card account device 20 (e.g., based on information that was originally received by the credit card account device 20 from the merchant device 10)).

Regarding Claim 4;
Smirnoff and Riveria disclose the system to Claim 1.
Smirnoff further discloses wherein the purchasing entity identifier is provided to the merchant computing system... [thus] effecting payment ([0027] – The merchant device may be for example, a Point of Sale (POS) Terminal) and [0032] - ... (e.g., based on information that was originally received by the credit card account device 20 from the merchant device 10). The received information may include, for example, a credit card account identifier (e.g., a credit card number), a merchant identifier, an invoice date, one or more invoice amounts (e.g., a total invoice amount or itemized invoice amounts), and/or one or more item descriptions (e.g., describing goods or services that were purchased by the customer). The received information may also include a buyer identifier (e.g., when a number of different buyers are associated with a commercial credit card account) and [0033] - The project identifier may be based on, for example, information provided from the customer to the merchant during the transaction (e.g., by verbally providing a project code to a POS terminal operator)).
While Smirnoff discloses concepts of the purchasing entity identifier [0032]-[0033]); Smirnoff fails to explicitly disclose wherein the purchasing entity identifier is provided to the merchant computing system by one or more of: scanning of the user device, or via the user device...
However, in an analogous art, Riveria teaches wherein [information] is provided to the merchant computing system by one or more of: scanning of the user device, or via the user device...
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the wherein [information] is provided to the merchant computing system by one or more of: scanning of the user device, or via the user device... of the secondary reference(s) for the verbal providing... to a POS terminal operator of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Further, in an additional teachings, Rivera teaches concepts of wherein [a] purchasing entity identifier is provided to the merchant computing system [by means of the] user device... (Riveria, [0011] -  To place an order with the supplier, the buyer fills out a purchase order native to the buyer's backend system and provides that purchase order to the data manager rather than directly to the supplier and [0012] - Upon receiving the purchase order from the buyer, the data manager can extract relevant data such as document type, buyer identity (i.e., purchasing entity identifier), supplier identity, purchase order number (i.e., user supplied transaction identifier), order information, security information, etc and [0013] -Before the purchase order data is provided to the supplier, the data manager retrieves a workflow and/or a translation map associated with the supplier and converts the purchase order from the neutral format to the supplier-native format according to that translation map. This translated purchase order is then provided to the supplier's backend system, where it can be directly incorporated without the need for manual reentry of the data).  
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Rivera to dedicated communication of  providing information to the merchant computing system via a user device of Smirnoff and Riveria to include wherein such information would be i.e. wherein [a] purchasing entity identifier is provided to the merchant computing system [by means of the] user device.
One would have been motivated to combine the teachings of Riveria to Smirnoff and Riveria to do so as it provides / allows exchanging data between trading partners (Riveria, [0011]). 


Regarding Claim 7;
Smirnoff and Riveria disclose the system to Claim 1.
Smirnoff further teaches wherein the transaction includes a plurality of line items ([0032]), and a user supplied transaction identifier is provided for at least one of: each line item, one or more subsets of line items, and an entire set of line items ([0032] and [0033] –  Project Identifier and/or Job Number).

Regarding Claim 8;
Smirnoff and Riveria disclose the system to Claim 1.
Smirnoff further discloses wherein the transaction processing computing system includes computer readable program code that provides a user interface by which a user is enabled to access and review accounting information associated with received transaction data packet ([0034]-[0035] and [0036] - The information transmitted through the communication network 50 may be used, for example, to display information to the customer via a Web site... and [0054]), and gain access to actions provided by the transaction processing computing system ([0043] and [0047] and [0054]-[0056] - The account display 44 may also let the customer adjust the account information (i.e., via an "update account" icon), view invoice information (i.e., via an "invoices" icon), and/or arrange to provide payment (i.e., via a "payment" icon)).


Regarding Claim 9;
Smirnoff and Riveria disclose the system to Claim 1.
Smirnoff further discloses wherein the transaction processing computing system includes computer readable program code that provides a payment interface, for one or more of: payment of invoices, expense reimbursement, and payment of tax ([0043] and [0047] and [0054]-[0056] - The account display 44 may also let the customer adjust the account information (i.e., via an "update account" icon), view invoice information (i.e., via an "invoices" icon), and/or arrange to provide payment (i.e., via a "payment" icon).)

Regarding Claim 12;
Smirnoff and Riveria disclose the system to Claim 1.
Smirnoff further discloses wherein the transaction processing computing system includes: computer readable program code that identifies a transaction relating to a purchase on account which has yet to be paid (FIG. 5 and [0057] - The invoices display 46 includes a number of different invoices and, for each invoice, provides an invoice date, an invoice number, a Purchase Order (PO) or job identifier (i.e., a project identifier), a merchant identifier, an invoice balance, and an invoice status. The invoice status may indicate, for example, that an invoice is "open" (e.g., not paid) or "paid."); computer readable program code that facilitates review of accounting information relating to the transaction ([0056] - The account display 44 may also let the customer adjust the account information (i.e., via an "update account" icon), view invoice information (i.e., via an "invoices" icon), and/or arrange to provide payment (i.e., via a "payment" icon and [0058]3); and computer readable program code that facilitates payment of the purchase on account ([0056] - The account display 44 may also let the customer adjust the account information (i.e., via an "update account" icon), view invoice information (i.e., via an "invoices" icon), and/or arrange to provide payment (i.e., via a "payment" icon)).

Regarding Claim 19;
Smirnoff and Riveria disclose the system to Claim 1.
Smirnoff further discloses wherein the transaction processing computing system includes computer readable program code that produces a customer consolidated invoice, including transaction data from a plurality of transactions relating to a customer ([0081] - According to another embodiment, the invoice database 1000 stores a project identifier on an item-by-item basis. That is, a single transaction may be associated with a number of different project identifiers. According to another embodiment, a single transaction may be associated with a number of different invoices. Similarly, a single invoice may be associated with a number of different transactions (e.g., a single daily invoice may be created for every transaction having a projection identifier of "Smith")).

Claims 5 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Smirnoff et al. (US 2003/0093373 A1) in view of Riveria (US 2002/0107752 A1) and further in view in view of Peterson et al. (US 2001/0011232 A1).

Regarding Claim 5;
Smirnoff and Riveria disclose the system to Claim 1.
	Smirnoff further discloses wherein the merchant device is configured to receive [transaction information] ([0032])
Smirnoff and Riveria fail to explicitly disclose wherein the merchant device is configured to receive purchase justification for entry with the transaction.
However, in an analogous art, Peterson teaches wherein the merchant device is configured to receive purchase justification for entry with the transaction (Peterson, [0133]-[0134] - The Menu Options area lets the user choose the vendor's application that the user may wish to run. The menu options may include: "Place a New Order", "Request a New Quote", "Make a New Requisition", "Get Order Status", "Get Quote Status", and "Get Requisition Status" and [0151] - In a step 342, the user can enter comments for the line item that will be generated by selecting the item, if the user wishes. The user then clicks on the "Add To Order" button in a step 346. The line item will then be created).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Peterson to include the transaction information “entry” at the merchant device of Smirnoff and Riveria to include wherein the merchant device is configured to receive purchase justification for entry with the transaction.
One would have been motivated to combine the teachings of Peterson to Smirnoff and Riveria to do so as it provides “parties” to enter into an agreement (i.e., a contract) which will govern or regulate the terms of interaction, including sales, between the parties to the agreement (Peterson, [0128]).

Regarding Claim 6;
Smirnoff and Riveria disclose the system to Claim 5.
Smirnoff further discloses wherein the transaction includes a plurality of line items, ([0032])
Peterson teaches further teaches wherein the transaction includes a plurality of line items, and a purchase justification is provided for at least one of: each line item, one or more subsets of line items, and an entire set of line items (Peterson, [0133]-[0134] - The Menu Options area lets the user choose the vendor's application that the user may wish to run. The menu options may include: "Place a New Order", "Request a New Quote", "Make a New Requisition", "Get Order Status", "Get Quote Status", and "Get Requisition Status" and [0151] - In a step 342, the user can enter comments for the line item that will be generated by selecting the item, if the user wishes. The user then clicks on the "Add To Order" button in a step 346. The line item will then be created).
Similar motivation is noted for the combination of Claim 6, as per Claim 5 noted above. 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smirnoff et al. (US 2003/0093373 A1) in view of Riveria (US 2002/0107752 A1) and further in view of Fitzpatrick (US 2006/0206506 A1).

Regarding Claim 10;
Smirnoff and Riveria disclose the system to Claim 1.
	Smirnoff further discloses [a] the user supplied transaction identifier ([0032] and [0033] –  Project Identifier and/or Job Number).
Smirnoff and Riveria fail to explicitly disclose wherein the transaction processing computing system includes computer readable program code that identifies a transaction associated with a transaction data packet as being eligible for reimbursement to an individual based at least in part on the ... supplied transaction identifier.
However, in an analogous art, Fitzpatrick teaches wherein the transaction processing computing system includes computer readable program code that identifies a transaction associated with a transaction data packet as being eligible for reimbursement to an individual based at least in part on the ... supplied transaction identifier (Fitzpatrick, [0011]-[0012] - ... the invention provides a payment card company automation apparatus including a receiver to receive from a merchant a data collection of purchased product(s) in a single transaction with a payment card customer, each of the product(s) being identified with an expenditure identifier and an event code identifier and [0029] - The data storage unit 212 may also include information that will identify the employee cardholder to certain payroll related functionality for reimbursement/repayment purposes, as well as proper department ledger recording classification and accounting treatment and [0034] - As part of the checkout process, a cardholder will respond to a point-of sale terminal inquiry regarding the nature of the transaction--business or personal. Thus all line items associated with the transaction are designated business or personal by associating a database identifier to all of the transaction line items.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Fitzpatrick to the transaction information “entry” at the merchant device of Smirnoff and Riveria to include wherein the transaction processing computing system includes computer readable program code that identifies a transaction associated with a transaction data packet as being eligible for reimbursement to an individual based at least in part on the ... supplied transaction identifier.
One would have been motivated to combine the teachings of Fitzpatrick to Smirnoff and Riveria to do so as it provides for an automated expenditure accounting management system that provides a plurality of identifiers for processing, reporting, recording and reimbursing/collecting of expenditure spending related to each line item of transaction data comprising multiple line items of activity associated with a cardholder's purchase of products (goods and/or services) (Fitzpatrick, [0003]).

Regarding Claim 11;
Smirnoff and Riveria and Fitzpatrick discloses the system to Claim 10.
Smirnoff further teaches wherein the transaction processing computing system includes computer readable program code that automatically populates a payment interface... (FIG. 6).
Fitzpatrick further teaches wherein the transaction processing computing system includes computer readable program code that automatically populates a payment interface for reimbursement based in part on the purchasing entity identifier (Fitzpatrick, [0035] - Step 510 also depicts the transaction data being generated, transmitted and stored on the payment card company subsystem as a result of the transaction between the cardholder and the merchant. The transaction data may include one line for each merchant product purchased with its corresponding associated expenditure identifier or one line for each expenditure identifier associated with the transaction, plus a database identifier, the cardholder account number, purchase price of the product or the expenditure identifier subtotal amount, and an amount representing a pro-rata allocation of any general transaction fees associated to the product or expenditure identifier purchased and [0037] - At step 530 of FIGS. 2 and 3, the payment card company provides a authorized cardholder access to the stored transaction data such as through one or more client user terminals 320 as shown in more detail in FIG. 7. Typically, this step is performed using a public communications network such as the internet. The authorized cardholder logs on the payment card company subsystem to gain secure access to the stored transaction data... It is also at step 530 that the cardholder reviews all transaction data, merchant transmitted transaction data and cardholder reimbursable mileage and currency transaction data, to associate an event code identifier with each transaction data line item, as well as to input any other data required in order to process an expense report; such as cost allocation identifiers with corresponding amounts and/or disclosure identifiers for any transaction data line items).
Similar motivation is noted for the combination of Claim 11, as per Claim 10 noted above. 

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smirnoff et al. (US 2003/0093373 A1) in view of Riveria (US 2002/0107752 A1) and further in view of Gannon (US 2014/0032437 A1).
Regarding Claim 13;
Smirnoff and Riveria disclose the system to Claim 1.
	Smirnoff teaches concepts of a... end of month statement ([0002])
Smirnoff and Riveria fail to explicitly disclose wherein the transaction processing computing system includes: computer readable program code that receives a “merchant’s”... statement; computer readable program code that reconciles invoices from received transaction data packets with the received ... statement.
However, in an analogous art, Gannon teaches wherein the transaction processing computing system includes: computer readable program code that receives a “merchant’s”... statement ([0013] and [0144] – Table 1: - Inbound Freight Statements); computer readable program code that reconciles invoices from received transaction data packets with the received ... statement ([0013] - comparing the invoice to the freight statement; determining a dispute of the values associated with the invoice to the values associated with the freight statement; transmitting an EDI dispute message; and receiving an EDI dispute response message and [0144] – Table 1: - Inbound Invoices and Inbound Friend Statements and Outbound Dispute).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gannon to the transaction information of Smirnoff and Riveria to include wherein the transaction processing computing system includes: computer readable program code that receives a “merchant’s”... statement; computer readable program code that reconciles invoices from received transaction data packets with the received ... statement.
One would have been motivated to combine the teachings of Gannon to Smirnoff and Riveria to do so as it provides for automated data processing (Gannon, [0002] and [0012])
Regarding Claim 14;
Smirnoff and Riveria and Gannon discloses the system to Claim 13.
Gannon further discloses wherein the transaction processing computing system includes computer readable program code that identifies discrepancies between the statement and information associated with the individual invoices ([0013] - comparing the invoice to the freight statement; determining a dispute of the values associated with the invoice to the values associated with the freight statement; transmitting an EDI dispute message; and receiving an EDI dispute response message and [0144] – Table 1: - Inbound Invoices and Inbound Friend Statements and Outbound Dispute).
Similar motivation is noted for the combination of Claim 14, as per Claim 13 noted above. 

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smirnoff et al. (US 2003/0093373 A1) in view of Riveria (US 2002/0107752 A1) and further in view of Guzman et al. (US 2017/0169292 A1).

Regarding Claim 15;
Smirnoff and Riveria disclose the system to Claim 1.
Smirnoff and Riveria fail to explicitly disclose wherein the transaction processing computing system includes computer readable program code that determines a tax component associated with at least one transaction recorded with the transaction processing computing system.
However, in an analogous art, Guzman teaches wherein the transaction processing computing system includes computer readable program code that determines a tax component associated with at least one transaction recorded with the transaction processing computing system (Guzman, [0006] and [0019] - The various disclosed embodiments include a method and system for automatically verifying requests based on electronic documents. In an embodiment, a dataset is created based on a first electronic document indicating information related to a request. The request may be for a reclaim of value-added taxes (VATs) paid during a transaction and [0023] - The data stored by the enterprise system 130 may include, but is not limited to, electronic documents (e.g., an image file showing, for example, a scan of an invoice, a text file, a spreadsheet file, etc.). Each electronic document may show, e.g., an invoice, a tax receipt, a purchase number record, a VAT reclaim request, and the like. Data included in each electronic document may be structured, semi-structured, unstructured, or a combination thereof. The structured or semi-structured data may be in a format that is not recognized by the request verifier 120 and, therefore, may be treated as unstructured data and [0059]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Guzman to the transaction information of Smirnoff and Riveria to include wherein the transaction processing computing system includes computer readable program code that determines a tax component associated with at least one transaction recorded with the transaction processing computing system.
One would have been motivated to combine the teachings of Guzman to Smirnoff to do so as it provides for verifying requests based on contents of electronic documents (Guzman, [0002]).

Regarding Claim 16;
Smirnoff and Riveria and Guzman discloses the system to Claim 15.
Guzman further teaches wherein the transaction processing computing system includes computer readable program code that communicates with a taxation agency system to complete an action associated with the determined tax component (Guzman, [0006] – ...reclaim request... and [0019] - The various disclosed embodiments include a method and system for automatically verifying requests based on electronic documents. In an embodiment, a dataset is created based on a first electronic document indicating information related to a request. The request may be for a reclaim of value-added taxes (VATs) paid during a transaction and [0023] - The data stored by the enterprise system 130 may include, but is not limited to, electronic documents (e.g., an image file showing, for example, a scan of an invoice, a text file, a spreadsheet file, etc.). Each electronic document may show, e.g., an invoice, a tax receipt, a purchase number record, a VAT reclaim request, and the like. Data included in each electronic document may be structured, semi-structured, unstructured, or a combination thereof. The structured or semi-structured data may be in a format that is not recognized by the request verifier 120 and, therefore, may be treated as unstructured data and [0059]).
Similar motivation is noted for the combination of Claim 16, as per Claim 15 noted above. 

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smirnoff et al. (US 2003/0093373 A1) in view of Riveria (US 2002/0107752 A1) and further in view of Slavin et al. (US 7,805,365 B1).

Regarding Claim 21;
Smirnoff and Riveria disclose the system to Claim 1.
Smirnoff fails to explicitly disclose wherein the transaction processing computing system includes computer readable program code that produces a merchant consolidated invoice, including transaction data from a plurality of transactions from related merchants.
However, in an analogous art, Slavin teaches wherein the transaction processing computing system includes computer readable program code that produces a merchant consolidated invoice, including transaction data from a plurality of transactions from related merchants (Slavin, Abstract - In general, one or more orders are received from a buyer in which each of the orders corresponds to at least one seller subsidiary. The orders are consolidated into a consolidated invoice. The consolidated invoices are then made available to the buyer. An indication is received from the buyer as to which of the orders a payment is being approved. The payment, once received, is allocated to a corresponding at least one seller subsidiary for which the payment has been made).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Slavin to the invoice of Smirnoff and Riveria to include wherein the transaction processing computing system includes computer readable program code that produces a merchant consolidated invoice, including transaction data from a plurality of transactions from related merchants
One would have been motivated to combine the teachings of Slavin to Smirnoff and Riveria to do so as it allows the seller to maximize profits by booking and fulfilling orders and obtaining payment (Slavin, col. 3, lines 21-37).

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable Smirnoff et al. (US 2003/0093373 A1) in view of Riveria (US 2002/0107752 A1) and further in view of Rucker et al. (US 2010/0153241 A1).

Regarding Claim 23;
Smirnoff and Riveria disclose the system to Claim 11.
Smirnoff further teaches data associated with received transaction data packets ([0032]-[0033])
Smirnoff fails to explicitly disclose wherein the transaction processing computing system includes computer readable program code that compares data ... received .... against at least one purchase order issued to the one or more merchants from which the transaction data packets are received.
However, in an analogous art, Rucker teaches wherein the transaction processing computing system includes computer readable program code that compares data ... received .... against at least one purchase order issued to the one or more merchants from which the transaction data packets are received (Rucker, The present disclosure relates generally to reconciling purchase orders ("PO's") and invoices and/or billing statements in an enterprise software environment. A PO is a commercial document issued by a buyer to a seller, indicating the type, quantities and agreed prices for products or services that the seller will provide to the buyer. PO's also usually specify additional conditions such as terms of payment, terms for liability and freight responsibility, and required delivery date. In the course of the accounts payable process for a business, PO's are matched with transactions including invoices, purchasing card statements and packing slips before the transactions are paid, this process may also be referred to as reconciliation.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rucker to the data of Smirnoff to include wherein the transaction processing computing system includes computer readable program code that compares data ... received .... against at least one purchase order issued to the one or more merchants from which the transaction data packets are received.
One would have been motivated to combine the teachings of Rucker to Smirnoff to do so as it for automatic reconciliation of transaction data (Rucker, [0005])

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable Smirnoff et al. (US 2003/0093373 A1) in view of Riveria (US 2002/0107752 A1) and Rucker et al. (US 2010/0153241 A1) and further in view of Peterson et al. (US 2001/0011232 A1).

Regarding Claim 24;
Smirnoff and Riveria and Rucker discloses the system to Claim 23
Smirnoff further teaches ... at least one user supplied transaction identifier ([0033]
Rucker further teaches wherein the transaction processing computing system includes {2064201;}4computer readable program code that issues the at least one purchase order, including ate least [data] (Rucker, [0017] and [0039])
Similar motivation is noted for the combination of Claim 24, as per Claim 23 noted above. 
Smirnoff and Riveria and Rucker fail to explicitly disclose including... optionally at least one purchase justification.  
However, in an analogous art, Peterson teaches including... optionally at least one purchase justification (Peterson, [0133]-[0134] - The Menu Options area lets the user choose the vendor's application that the user may wish to run. The menu options may include: "Place a New Order", "Request a New Quote", "Make a New Requisition", "Get Order Status", "Get Quote Status", and "Get Requisition Status" and [0151] - In a step 342, the user can enter comments for the line item that will be generated by selecting the item, if the user wishes. The user then clicks on the "Add To Order" button in a step 346. The line item will then be created).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Peterson to the “purchasing” of Smirnoff and Riveria and Rucker to include including... optionally at least one purchase justification
One would have been motivated to combine the teachings of Peterson to Smirnoff and Riveria and Rucker to do so as it provides “parties” to enter into an agreement (i.e., a contract) which will govern or regulate the terms of interaction, including sales, between the parties to the agreement (Peterson, [0128]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627